DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
2.	Claims 1, 4-6, 31-36, 38, 39, 41, and 42 are pending. 
3.	Claims 31-35, 38, 39, 41, and 42 remain withdrawn. 
4.	Claims 1, 4-6, and 36 are examined. 
Election/Restrictions
5.	Applicant’s election without traverse of Group I, claims 1-16, in the reply filed on December 9, 2019 is acknowledged.  In the previous Office Action, claims 17-30 were withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention, there being no allowable generic or linking claim.  Election was made without traverse in the reply filed on December 9, 2019.
	In the previous claims amendments, Applicant amended the examined claims, including claim 1, and added new claims 36-42.  Claims 36-37 depend from claim 1 and were examined herein with claim 1.  Claims 38-42, however, would have been included in a separate group in the restriction requirement, and were thus withdrawn from consideration as being drawn to a non-elected invention. 
Claim Objections
6.	In claim 1, the designation “NtGT4” should be spelled out. 
	Claims 38, 39, 41, and 42 were previously withdrawn from consideration and should be identified as “Withdrawn.”  Appropriate correction is required. 
Claim Rejections - 35 USC § 112 - Indefiniteness
7.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

8.	Claims 1, 4-6, and 36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 1, the use of the terms “NtGT4” and “NtGT5” without reciting corresponding SEQ ID NO’s renders the claim indefinite.  Common designations of proteins can change over time.  In addition, the specification indicates that there are multiple proteins encompassed by said terms.  For example, the specification refers to NtGT5a and NtGT5b (see page 50; Table 9).  It is unclear whether claim 1 refers to either of those terms or to another NtGT5.  It is thus unclear exactly what structures are encompassed by said two designations. 
	Claim 6 depends from the canceled claim 3 and is indefinite for that reason.  The metes and bounds are unclear.  For the purpose of the examination, claim 6 is reasonably interpreted as being dependent from claim 1.  Given that claims 4-6 and 36 depend from claim 1 and fail to recite additional limitations overcoming its indefiniteness, they are indefinite as well. 
Claim Rejections - 35 USC § 112(a)
9.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Written Description
10.	Claims 1, 4-6, and 36 remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
This rejection has been modified in view of Applicant’s amendments to the claims.  Applicant’s arguments submitted on February 10, 2021 have been fully considered but they are not persuasive. 
Applicant claims an in vivo method for the generation of water-soluble cannabinoids, comprising providing a tobacco cell expressing an endogenous glycosyltransferase enzyme selected from the group consisting of NtGT4 and NtGT5; introducing a cannabinoid having at least one glycosylation site to said tobacco cell; glycosylating said cannabinoid; and isolating a cannabinoid glycosides form said cell; wherein said tobacco cell has not been genetically modified to produce said 
Applicant describes the transformation of tobacco BY-2 cells with an expression vector encoding the glycosyltransferase UGT76G1 (SEQ ID NO: 61 and 62) from Stevia rebaudiana.  Applicant describes introducing CBDA, a cannabinoid, into the said cell suspension and describes observing glycosylation in both wild-type and transgenic plants (Example 17 on page 96).  Applicant describes overexpressing tobacco glycosyltransferases in yeast cells and observing high levels of glycosylation of cannabinoids introduced into said yeast cell culture, particularly when the overexpressed glycosyltransferase was the tobacco NtGT4 (Examples 12-17 on pages 93-95). 
	Applicant describes, in general terms, a method for generation of water soluble cannabinoids comprising establishing a tobacco suspension culture expressing both an endogenous glycosyltransferase and acetyltransferase, and chemically converting said cannabinoid glycosides into one or more water soluble cannabinoid glycosides (page 13, lines 10-25; pg. 14, lines 19-21; pg. 15, lines 12-26; pg. 16, line 11 – pg. 21).  Applicant describes identifying cannabinoid glycosides and O-acetylated cannabinoid glycosides in tobacco and yeast suspension cultures (Materials and Methods Example 18 on page 107). 
	Applicant does not describe the genus of methods encompassed by the instant claims.  When claims encompass a genus, an applicant can adequately describe the genus by disclosing either (1) a representative number of species falling within the 
	In the instant case, the described methods are not sufficiently representative of the instant claims.  The claims encompass a method of providing a cell expressing NtGT4 or NtGT5.  However, the specificaiton has not expressly identified any individual glycosyltransferases that might result in cannabinoid glycosylation in a tobacco cell (whether in a suspension culture or not), wherein the cell has not been genetically modified, as recited in the instant claims.  For example, while Example 5 states that presence of glycosylated cannabinoids in wild-type plants (it is not clear whether this includes suspension cell culture) “indicates the presence of glycosyltransferases in tobacco,” Applicant has not actually identified the enzyme or enzymes at issue.  
In addition, Example 17 on page 96 states that “co-expressing the tobacco NtGT4 and NtGT5 with an ABC promoter, such as ABCG2, under constitutive promoters in BY2 cells may increase glycosylation in tobacco and make BY2 cell cultures … an alternative platform for production of water-soluble cannabinoids.”  But this teaching provides no evidence that either of the two glycosyltransferases, at their native expression level in tobacco cells, would be sufficient to ensure cannabinoid glycosylation.  Thus, the described embodiments are not sufficiently representative of the claimed methods. 
In addition, given that Applicant has not identified which of the NtGT’s, at their endogenous expression levels, could result in cannabinoid glycosylation, as recited in the claimed method, the specificaiton does not set forth the structure-function 
The teachings of the prior art do not help describe the claimed methods.  With regard to using cell suspension cultures, the art teaches that cannabinoids are cytotoxic to plant cells, including those of tobacco.  Morimoto et al, for example, expressly teach that both CBCA and THCA induced cell death in, specifically, BY-2 tobacco cells (J. Biol. Chem. (2007) 282:20739-20751, Fig. 8, pg. 20748, left col. - pg. 20749, right col.; pg. 20741, left col.).  Morimoto et al teach that the two cannabinoids induced rapid apoptosis in the tobacco cells, and said apoptosis was not suppressed by the H2O2 scavenging agent ascorbic acid (pg. 20749, both col. - 20750, both col.) (See also Andre et al, Frontiers in Plant Sci. (2016) 7:19; pg. 8, right col.).  Morimoto et al teach that CBCA and THCA caused cell death at higher (50 uM to 100uM) as well as lower (20 uM) concentrations of the cannabinoids (see pg. 20748 left col. - pg. 20749 top of left col.) 
Similarly, Sirikantaramas et al (Plant Cell. Physiol. (2005) 1578-1582) teach that applying CBGA or THCA, at 50 uM each, resulted in 100% cell death in 7 day-old suspension culture of the BY-2 tobacco cells (page 1580, right col.). 
The prior art also does not teach any endogenous tobacco glycosyltransferases that can be used for successful glycosylation of cannabinoids in cell suspension culture.  For example, Hardman et al teach that in order to identify one glycosyltransferase from Stevia (UGT76G1) and one from rice, a screening of a library of glucosyltransferases was required, as well as a screening of various cannabinoids as potential substrates (see page 1, 3, and 4 of Hardman et al).  It is noted that glycosyltransferases are a Arabidopsis alone (See Wang et al (2009) Front Biol. China, 4:39-46). 
For these reasons, Applicant has failed to adequately describe the claimed methods, and it is unclear whether at the time of filing Applicant was in possession of the instant invention as broadly claimed. 
Enablement
11.	Claims 1, 4-6, and 36 remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
This rejection has been modified in view of Applicant’s amendments to the claims.  Applicant’s arguments submitted on February 10, 2021 have been fully considered but they are not persuasive. 
In re Wands, 858 F.2d 731 (Fed. Cir. 1988) lists the following eight factors for determining whether undue experimentation would be required to practice an invention: (1) quantity of experimentation necessary; (2) amount of direction or guidance supplied; (3) presence or absence of working examples; (4) nature of the invention; (5) state of the prior art; (6) relative skill of those in the art; (7) predictability or unpredictability or the prior art; (8) breadth of the claims. 
Applicant claims an in vivo method for the generation of water-soluble cannabinoids, comprising providing a tobacco cell expressing an endogenous 
Applicant teaches transforming tobacco BY2 cells with the expression vector encoding the glycosyltransferase UGT76G1 (SEQ ID NO: 61 and 62) from Stevia rebaudiana.  Applicant teaches introducing CBDA, a cannabinoid, into the said cell suspension and describes observing glycosylation in both wild-type and transgenic plants (Example 17 on page 96).  Applicant teaches overexpressing tobacco glycosyltransferases in yeast cells and observing high levels of glycosylation of cannabinoids introduced into said yeast cell culture, particularly when the overexpressed glycosyltransferase was the tobacco NtGT4 (Examples 12-17 on pages 93-95). 
	Applicant teaches, in prophetic examples, a method for generation of water soluble cannabinoids comprising establishing a tobacco suspension culture expressing both an endogenous glycosyltransferase and acetyltransferase, and chemically converting said cannabinoid glycosides into one or more water soluble cannabinoid glycosides (page 13, lines 10-25; pg. 14, lines 19-21; pg. 15, lines 12-26; pg. 16, line 11 – pg. 21).  Applicant teaches identifying cannabinoid glycosides and O-acetylated cannabinoid glycosides in tobacco and yeast suspension cultures (Materials and Methods Example 18 on page 107). 

The claims encompass a method of providing a tobacco cell comprising glycosyltransferase NtGT4 or NtGT5.  However, the specificaiton has not identified any individual glycosyltransferases that might result in cannabinoid glycosylation in a tobacco cell (whether in a suspension culture or not), wherein the cell has not been genetically modified.  For example, while Example 5 of the specification states that presence of glycosylated cannabinoids in wild-type plants (it is not clear whether this includes suspension cell culture) “indicates the presence of glycosyltransferases in tobacco,” Applicant has not actually identified the enzyme or enzymes at issue.  The only glycosyltransferase which Applicant did, in fact, teach in the context of a tobacco cell culture is glycosyltransferase UGT76G1 (SEQ ID NO: 61 and 62) from Stevia rebaudiana.  
In addition, Example 17 on page 96 states that “co-expressing the tobacco NtGT4 and NtGT5 with an ABC promoter, such as ABCG2, under constitutive promoters in BY2 cells may increase glycosylation in tobacco and make BY2 cell cultures … an alternative platform for production of water-soluble cannabinoids.”  But this teaching provides no evidence that either of the two glycosyltransferases, at their native expression level in tobacco cells, would be sufficient to ensure cannabinoid glycosylation.  
Stevia glucosyltransferase UGT76G1 and the multidrug transporter ABCG2 in tobacco suspension culture and observed the glycosylation of CBDA, added to the culture.  Applicant teaches that for one form of glycosylated CBDA, the observed glycosylation was higher for the wild-type tobacco cells than for the transgenic lines, while for other forms of glycosylated CBDA, it was higher for the transgenic lines (page 96).  Although Applicant teaches that overexpressing NtGT4 tobacco glycosyltransferase in yeast resulted in higher cannabinoid glycosylation than in the BY2 tobacco cells overexpressing the Stevia UGT76G1 glycosyltransferase, Applicant does not teach which endogenous glycosyltransferase was responsible for the glycosylation observed in the wild-type tobacco cells.  
Based on these limited teachings, in order to practice the claimed method, one would need to engage in substantial additional trial and error experimentation, for which no guidance is supplied in the specificaiton.  The state of the art does not provide the required teachings either. 
The prior art does not teach a method of using the claimed enzymes in a tobacco cell context to produce glycosylated and acetylated cannabinoids.  The available art with regard to cannabinoid glycosylation in the context of a plant cell culture is limited as well.  Tanaka et al, for example, teach a method of using cell and tissue cultures of Pinellia ternata to produce glycosylated cannabinoids (J. of Nat. Prod. (1993) 56:2068-2072; see pg. 2068).  Hardman et al teach a method of in vitro cannabinoid glycosylation using the stevia UGT76G1 glycosyltransferase.  However, they teach that 
The prior art also teaches that cannabinoids are cytotoxic to plant cells, including those of tobacco.  Morimoto et al, for example, expressly teach that both CBCA and THCA induced cell death in, specifically, BY-2 tobacco cells (J. Biol. Chem. (2007) 282:20739-20751, Fig. 8, pg. 20748, left col. - pg. 20749, right col.; pg. 20741, left col.)  Morimoto et al teach that the two cannabinoids induced rapid apoptosis in the tobacco cells, and said apoptosis was not suppressed by the H2O2 scavenging agent ascorbic acid (pg. 20749, both col. - 20750, both col.) (See also Andre et al, Frontiers in Plant Sci. (2016) 7:19; pg. 8, right col.). Morimoto et al teach that CBCA and THCA caused cell death at higher (50 uM to 100uM) as well as lower (20 uM) concentrations of the cannabinoids (see pg. 20748 left col. - pg. 20749 top of left col.) 
Similarly, Sirikantaramas et al (Plant Cell. Physiol. (2005) 1578-1582) teach that applying CBGA or THCA, at 50 uM each, resulted in 100% cell death in 7 day-old suspension culture of the BY-2 tobacco cells (page 1580, right col.). 
In view of these teachings of the prior art, the limited guidance in the specification, and given the breadth of the claims, it would have required one skilled in the art undue trial and error experimentation to practice the claimed invention. 
Response to Arguments. 
Applicant argues that the claims have been amended; cites portions of the specificaiton and the Figures and argues that the specification shows that Applicant was 
Applicant argues that the instant application was cited by others in the art, who confirmed CBD glycosylation in tobacco cells, including BY-2 cells, as taught by Applicant.  Applicant argues that there is no indication in the instant specification that cannabinoids were toxic to tobacco cells, and that glycosylation makes cannabinoids less toxic (page 9).  Applicant argues that the teachings of the prior art regarding cannabinoid toxicity have been superseded by the art that shows successful generation of cannabinoid glycosides in tobacco cell cultures (pages 9-10). 
Applicant’s argument is not found to be persuasive.  Applicant’s amendments to the claims are acknowledged, but they are not sufficient to overcome the rejections.  It is not in dispute that Applicant did show that some naturally occurring tobacco glycosyltransferases can be successfully used to glycosylate cannabinoids when exogenously expressed in yeast cells (as shown in Example 12, for instance).  However, the claims are drawn to the use of a non-genetically modified tobacco cell to glycosylate cannabinoids.
The Examiner maintains that there is no clear description in the specification of any methods in which an endogenous tobacco glycosyltransferase glycosylates an added cannabinoid.  The only such scenario is found in Fig. 10 and Example 5, but it is unclear from the Example or the figure legend on page 19, whether the suspension culture was actually used, as there is no explanation for the terms “WTS1” and “WTS2.”  Yet Figure 10 shows that between only two different cell suspension culture of the same 
Example 5 states that “The presence of glycosylated cannabinoids in wild type plants suggests the presence of a strong glycosyltransferase in tobacco.  As such, in one embodiment, over expression of a heterologous or homologous tobacco glycosyltransferase may [be] expressed or overexpressed resulting in the enhanced in vivo biosynthesis of water-soluble cannabinoids in whole plants, as well as in suspension cultures” (paragraph spanning pages 88 and 89, emphasis supplied).  From this prophetic teaching, one would not be able to envision the actual enzyme or enzymes responsible for the reaction, nor one would have been able to practice the claimed method without first having to identify said enzyme or enzymes, and confirming their glycosyltransferase activity in cell cultures.  The latter would amount to undue trial and error experimentation. 
The other portions of the specification fail to supply sufficient teachings as well. For example, Figure 11, which is one of the figures references by Applicant in the instant Remarks, appears to show glycosylation of CBDA in wild-type tobacco plants, which were used as a control for glycosylation in plants expressing various transgenes (see figure legend on page 19 of the specification).  However, the Figure does not reflect glycosylation in tobacco cell culture nor does it provide any further explanation as to the wild-type tobacco data.  
It is noted that the reference cited by Applicant in the Remarks as confirming the feasibility of Applicant’s method in tobacco is a post-filing reference and cannot be as of the filing date sought, he or she was in possession of the invention, and that the invention, in that context, is whatever is now claimed. Ralston Purina Co. v. Far-Mar-Co., Inc., 772 F.2d 1570, 1575, 227 USPQ 177, 179 (Fed. Cir. 1985).
With regard to the issue of cannabinoid toxicity to tobacco cells growing in suspension, the argument is not found persuasive either.  Regarding the teachings of Morimoto et al, for example, it is not disputed, that tobacco BY-2 cells were not “immediately killed” by the exposure to cannabinoids (see Remarks at pg. 9).  However, these teachings indicate that substantial experimentation would be needed to determine the conditions under which tobacco cells could not only be grown in suspension culture but used to obtain glycosylated cannabinoids.  At the same time, the specificaiton does not provide sufficient teachings as to how to predictably practice the instant method in the context of tobacco cell suspension culture, including while accounting for the cannabinoid toxicity.  
The lack of description and guidance in the specification is particularly relevant given the fact that the prior art does not appear to teach the claimed invention.  For these reasons, the limited teachings of the specification, in view of the state of the prior art, is not sufficient to describe or enable the broadly claimed method.
Conclusion
12.	No claims are allowed. 
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MYKOLA V KOVALENKO whose telephone number is (571)272-6921.  The examiner can normally be reached on Mon.-Fri. 9:00-5:30 PST. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHUBO (JOE) ZHOU can be reached on (571)272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
14.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MYKOLA V. KOVALENKO/Primary Examiner, Art Unit 1662